Case 2:20-cv-12528-DML-APP ECF No. 30, PageID.332 Filed 04/07/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

EUGENE HABICH,

               Plaintiff,                                   Case Number 20-12528
v.                                                          Honorable David M. Lawson

WAYNE COUNTY, JOHN
WOJCIECHOWSKI, and CHRISTOPHER
MITTLESTAT,

               Defendants.
                                             /

                 ORDER DENYING DEFENDANTS’ MOTION TO STAY

       This matter is before the Court on the defendant’s motion to stay the proceedings pending

the outcome of potential, but not yet actual, criminal proceedings against the plaintiff based on

conduct involving the subject vehicle, which the plaintiff says the defendants improperly seized

without a warrant. The parties appear to have resolved their differences over the return of the

vehicle and other items to the plaintiff’s possession, and the plaintiff has withdrawn a previously

filed motion for preliminary injunction. The Court heard oral argument on the motions for

preliminary injunction and to stay on December 10, 2020. Since then, no information has been

presented suggesting that formal charges have been filed against the plaintiff based on his use of

the vehicle or other items associated with it. The Court finds that on balance the relevant factors

favor continuation of the proceedings in this case, but the motion to stay will be denied without

prejudice to any further appropriate request for relief if formal criminal proceedings are

commenced by the state authorities.

       The case arises from a warrantless seizure by the defendants of a vehicle owned by the

plaintiff. Plaintiff Eugene Habich is a homeowner living in Romulus, Michigan. Defendants John

Wojciechowski and Chrisopher Mittlestat are deputies of the Wayne County Sheriff’s Department.
Case 2:20-cv-12528-DML-APP ECF No. 30, PageID.333 Filed 04/07/21 Page 2 of 7




Habich bought a surplus police car, which he drives for personal use and in his work operating a

security business.   According to the complaint, the car has “police style lights” attached

(presumably meaning two lateral spotlights on the windshield pillars), but “no blue lights.”

       In the wee hours of the morning on July 30, 2020, Habich was driving the car to work and,

while merging from I-94 onto I-275, he saw a red pickup truck cut across several lanes of traffic

and pass him. Later, while driving on I-275, Habich passed the pickup, which then began to

tailgate him with less than five feet of separation. Habich turned on the “rear lights” of the car to

signal the pickup to back off, but it did not. Habich then braked and changed lanes. The pickup

then pulled next to Habich’s car, and the driver “flashed a badge.” The pickup continued trailing

the plaintiff’s car, changing lanes when he did, and following him off the freeway. Eventually the

pickup broke off the pursuit, and the plaintiff continued on his way to work.

       On August 1, 2020, Habich’s was parked in the driveway of his home. Around 7:30 p.m.,

Deputies Wojciechowski and Mittlestat arrived and parked in front of the home, then walked up

the driveway. The plaintiff went outside to greet them, but the deputies refused to identify

themselves or to provide identification cards when asked to do so. Wojciechowski told the plaintiff

that the deputies were going to take the car and demanded the keys. When the plaintiff objected,

Wojciechowski said that he would “drag the car away” if the keys were not supplied. The plaintiff

then reluctantly handed over the keys to avoid damage to the vehicle. When the plaintiff asked

why the car was being taken away, Wojciechowski told him that it was “illegal” because it had

“police lights,” a camera, and a computer aided dispatch system installed. Plaintiff pointed out

that there were no blue lights on the car, dash cameras are commonly installed in civilian vehicles,

and the laptop computer in the car only was connected to the camera.




                                                -2-
Case 2:20-cv-12528-DML-APP ECF No. 30, PageID.334 Filed 04/07/21 Page 3 of 7




       The plaintiff asked if he could remove personal property from the car before it was taken

away, and Wojciechowski then used the keys to unlock the car. The deputies then said that they

had to search the car first, which they did but found nothing of interest. As the plaintiff began to

remove his items, the deputies saw that he was taking several video memory cards from the trunk

area, which they seized, saying that they would be held as part of an “ongoing investigation.” The

plaintiff asked for a receipt and an incident number or case number relating to the seizure, but the

deputies refused to give a receipt and said there was no related incident or case. Later, a tow truck

driver who came to take the car away gave a note with the name “Sergeant Wojciechowski,” a

telephone number, and a case number written on it.

       The plaintiff later called the Wayne County Sheriff’s Department and left a message asking

for information about the seizure. The call was not returned. The plaintiff submitted a FOIA

request for all information relating to the incident, and the return disclosed that the car was

impounded as evidence relating to an arrest for “impersonating a police officer.” However, the

plaintiff never was arrested and no evidence of any charges has been presented to this Court. The

return also indicated no forfeiture of the car has been commenced, no warrants were sought or

issued, and no receipt or citation was issued to the plaintiff. The memory cards were identified as

“being held” for a “future investigation.” To date, the Sheriff’s Department has not told the

plaintiff when his property will be returned, nor has any information been provided about how the

plaintiff can redeem the car.

       On September 15, 2020, the plaintiff filed a complaint alleging that (1) the defendants

violated the Fourth Amendment by seizing the car and personal property within the curtilage of

his home without a warrant or exigent circumstances, and (2) the defendants violated the plaintiff’s

due process rights under the Fourteenth Amendment by deliberately avoiding classifying the car




                                                -3-
Case 2:20-cv-12528-DML-APP ECF No. 30, PageID.335 Filed 04/07/21 Page 4 of 7




as subject to “forfeiture,” instead listing is merely as “confiscated” or “impounded,” thereby

skirting the procedural hurdles and prerequisites for a lawful forfeiture of property imposed by

Michigan Compiled Laws § 600.4703. The complaint further alleges that the “impound policy”

promulgated by Wayne County is unconstitutional because it does not require deputies to have

probable cause or to realize exigent circumstances before seizing property to be impounded, and

it does not require officers to give a property owner any notice of what legal authority (such as a

warrant) justifies an impoundment. The plaintiff also alleges that the Sheriff’s Department has a

long-standing practice of seizing and impounding property from within the curtilage of homes

without requiring warrants to be obtained, while not offering any process for property owners to

recover the items impounded.

       On October 14, 2020, the plaintiff filed a motion for preliminary injunction asking the

Court to order the Sheriff’s Department to “return his car and the memory cards to his home in

Romulus pending further proceedings in this case.” On November 4, 2020, the defendants

responded with a motion to stay all proceedings in this case pending the outcome of a “criminal

investigation” into “various offenses tied to possession and use of the vehicle.” The motion for a

preliminary injunction was withdrawn, apparently after the parties agreed on terms to have the car

returned to the plaintiff’s possession, with certain equipment removed. The motion to stay the

proceedings remains pending, but, as noted above, no further information has been presented

suggesting that any formal criminal proceedings against the plaintiff have commenced.

       The parties agree on the rules of decision that govern a request to stay federal civil

proceedings pending the outcome of a related criminal prosecution.          “‘The power to stay

proceedings is incidental to the power inherent in every court to control the disposition of the

causes in its docket with economy of time and effort for itself, for counsel and for litigants, and




                                               -4-
Case 2:20-cv-12528-DML-APP ECF No. 30, PageID.336 Filed 04/07/21 Page 5 of 7




the entry of such an order ordinarily rests with the sound discretion of the District Court.’” FTC

v. EMA Nationwide, Inc., 767 F.3d 611, 626-27 (6th Cir. 2014) (quotations and citations omitted

in this and following citations). However, “[a] stay of civil proceedings due to a pending criminal

investigation is an extraordinary remedy.” Id. at 627. “It is clear that nothing in the Constitution

requires a civil action to be stayed in the face of a pending or impending criminal indictment, and

there is no requirement that a civil proceeding be stayed pending the outcome of criminal

proceedings,” thus, “district courts have broad discretion in determining whether to stay a civil

action while a criminal action is pending or impending.” Ibid. “District courts generally consider

and balance certain factors when determining whether a stay of civil proceedings is appropriate in

a given case: 1) the extent to which the issues in the criminal case overlap with those presented in

the civil case; 2) the status of the case, including whether the defendants have been indicted; 3) the

private interests of the plaintiffs in proceeding expeditiously weighed against the prejudice to

plaintiffs caused by the delay; 4) the private interests of and burden on the defendants; 5) the

interests of the courts; and 6) the public interest.” Ibid.

        The relevant factors here do not weigh in favor of staying the proceedings. Principally,

and foremost, the fact that no criminal charges have yet been lodged mitigates against delay of this

civil matter, and that circumstance further implicates several of the pertinent factors. See FTC v.

EMA Nationwide, Inc., 767 F.3d at 628-29.

        First, because no charges have been filed, it is impossible for the Court to assess with any

precision the extent of overlap of any issues between the cases. Moreover, conspicuously not

before this Court are any questions about the propriety of the investigation, any “interrogation” of

the plaintiff, or the search of the vehicle that produced supposed video evidence, let alone whether

any of those items or information gleaned therefrom lawfully may be used as evidence in any




                                                 -5-
Case 2:20-cv-12528-DML-APP ECF No. 30, PageID.337 Filed 04/07/21 Page 6 of 7




criminal trial. The issue in this case is exceedingly narrow and, at face value, tangential to any

possible criminal charges since the claims here solely and exclusively concern the impoundment

and continued detention of the automobile, and no issues relating to the legality of the plaintiff’s

conduct or his susceptibility to criminal sanctions by the State of Michigan are implicated. This

factor therefore weighs against granting a stay.

       Second, the fact that no charges have been filed is itself a factor that generally weighs

against granting a stay, since there is not yet any actual state court criminal proceeding that could

be interfered with by continued litigation in this case.

       Third, the defendants have failed to articulate any compelling interest that they have in the

prosecution that will be obstructed if this case continues, other than the apparent prosecutorial

desire to get the first crack at any Fourth Amendment questions in state court, before this Court

has an opportunity to pass on the legality of the seizure as determined by the controlling federal

case law. Moreover, the fact that no criminal charges have yet been filed, even though this case

has been pending for more than six months, belies any supposed urgency of the County’s

prosecutorial interest in the plaintiff. Thus, the defendants have not identified any tangible interest

of theirs that weighs heavily in favor of a stay.

       Fourth, the hazard to the plaintiff’s rights from a delay is apparent, because the delay of

these proceedings will precipitate a delay of recompense for any injury to his constitutional rights,

if such may be proven. There may be good grounds to question the likelihood of his ultimate

success on the claims, but, nevertheless, the concern for not unduly delaying their adjudication

weighs at least lightly in favor of denying the stay.

       Finally, the public interest and the interest of the Court in efficient proceedings do not favor

a stay of the case, principally because, with no actual criminal proceeding yet commenced, it is




                                                    -6-
Case 2:20-cv-12528-DML-APP ECF No. 30, PageID.338 Filed 04/07/21 Page 7 of 7




impossible to know how long a stay might be needed. Thus, the Court could have to tolerate an

unpredictable and possibly interminable delay before it could proceed to dispose of this matter and

deliver the justice which the public rightly expects.

       On similar facts, the Sixth Circuit in the FTC v. EMA case was unimpressed with the

asserted grounds for a stay, particularly noting the absence of an outstanding indictment, and held

that it was not an abuse of discretion to continue with the civil matter. 767 F.3d at 629. The Court

is similarly unpersuaded in this case that a stay is appropriate under the circumstances. However,

the defendants may renew their motion if formal criminal charges against the plaintiff are

commenced.

       Accordingly, it is ORDERED that the defendants’ motion to stay (ECF No. 11) is

DENIED.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Dated: April 7, 2021




                                                -7-
